[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                             No. 07-10280                ELEVENTH CIRCUIT
                                                            December 16, 2008
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                   D. C. Docket No. 04-60068-CV-JEM


SCOTT HIRSCH,

                                                               Plaintiff-Appellee,

                                  versus

NOVA SOUTHEASTERN UNIVERSITY, INC.,
a Florida not for profit corporation,
a.k.a. Nova Southeastern Health
Professions Division, College of
Dental Medicine,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (December 16, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
          As the prevailing party in this action, Nova Southeastern University, Inc.

(Nova) appeals the district court’s denial of its request for attorneys’ fees under the

American with Disabilities Act (ADA), 42 U.S.C. § 12205, and the Rehabilitation

Act, 29 U.S.C. § 794a(b). Nova contends the district court abused its discretion in

denying Nova’s motion for attorneys’ fees because: (1) Scott Hirsch litigated his

claims in bad faith, and (2) Hirsch’s claims were frivolous and unreasonable ab

initio.

          We have thoroughly reviewed the record and the briefs in this case and find

no abuse of discretion by the district court. We affirm for the reasons set forth in

the magistrate judge’s well-reasoned order of March 3, 2006.1

          AFFIRMED.




          1
         The magistrate judge’s order only addresses Nova’s request for attorneys’ fees under
the Rehabilitation Act. The ADA’s provision for attorneys’ fees is nearly identical to the
Rehabilitation Act’s provision; accordingly, the magistrate judge’s analysis applies equally to
Nova’s request for attorneys’ fees under the ADA.